DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9, 11-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergere (U.S. 2013/0327261) in view of Johnson (U.S. 10,030,796).
Regarding claim 1, Bergere discloses (Fig. 2-4) a vacuum system, comprising: a toolbar (12); a row unit bracket configured to couple a row unit (11) to the toolbar; a fan (40) coupled to the toolbar and configured to draw air through the row unit; an exhaust duct (42), wherein the exhaust duct is coupled to the fan and configured to discharge airflow from the fan toward a ground; and a diffuser (44) configured to reduce a speed of the airflow, to redirect the airflow, or a combination thereof, as the airflow exits the exhaust duct.  Bergere does not teach that the exhaust duct extends through the row unit bracket.

Regarding claim 2, in the combination above, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a first section (442) and a second section (441), wherein the second section is positioned downstream from an outlet (422) of the exhaust duct (42).
Regarding claim 3, in the combination above, Bergere further discloses (Fig. 2-4) that the second section (441) extends over the outlet (422) of the exhaust duct (42).
Regarding claim 4, in the combination above, Bergere further discloses (Fig. 2-4) that the second section (441) covers a portion of the outlet (422) of the exhaust duct (42).
Regarding claim 9, in the combination above, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a flexible material ([0076]).
Regarding claim 11, Bergere discloses (Fig. 2-4) a vacuum system, comprising: an exhaust duct (42), wherein the exhaust duct is configured to couple to a fan (40) and to discharge airflow from the fan 
Johnson discloses (Fig. 2) a vacuum system, comprising: an exhaust duct (64) extending through a row unit bracket (60), wherein the exhaust duct is configured to couple to a fan (48), and the row unit bracket is configured to couple a row unit (24) to a toolbar (14).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the stationary bracket of Bergere with the parallel linkage bracket of Johnson.  Doing so would allow row units to move vertically over bumps, valleys, or other obstacles.  Furthermore, as described above, Johnson teaches that it is known in the art to extend fan exhaust ducts through row unit brackets.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to extend the exhaust duct of the combination of Bergere and Johnson through the parallel-linkage row unit bracket in order to utilize the space therein and minimize the overall space taken up by the vacuum system.  It is noted that the optional ([0073]) decompression box (Fig. 2, 43) of Bergere, if utilized, may likewise be disposed in this space.
Regarding claim 12, in the combination above, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a first section (442) and a second section (441), wherein the second section is positioned downstream from an outlet (422) of the exhaust duct.
Regarding claim 16, in the combination above, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a flexible material ([0076]).
Regarding claim 17, Bergere discloses (Fig. 2-4) a vacuum system, comprising: a row unit bracket configured to couple a row unit (11) to a toolbar (12); an exhaust duct (42), wherein the exhaust duct is configured to couple to a fan (40) and to discharge airflow from the fan toward a ground; and a diffuser 
Johnson discloses (Fig. 2) a vacuum system, comprising: a row unit bracket (60) configured to couple a row unit (24) to a toolbar (14); and an exhaust duct (64) extending through the row unit bracket, wherein the exhaust duct is coupled to a fan (48) and to discharge airflow from the fan.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the stationary bracket of Bergere with the parallel linkage bracket of Johnson.  Doing so would allow row units to move vertically over bumps, valleys, or other obstacles.  Furthermore, as described above, Johnson teaches that it is known in the art to extend fan exhaust ducts through row unit brackets.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to extend the exhaust duct of the combination of Bergere and Johnson through the parallel-linkage row unit bracket in order to utilize the space therein and minimize the overall space taken up by the vacuum system.  It is noted that the optional ([0073]) decompression box (Fig. 2, 43) of Bergere, if utilized, may likewise be disposed in this space.
Regarding claim 18, in the combination above, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a plate (441) downstream from an outlet (422) of the exhaust duct (42).
Regarding claim 19, in the combination above, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a flexible material ([0076]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergere in view of Johnson as applied to claims 2 and 12 above, and further in view of Im (U.S. 10,718,252).
Bergere in view of Johnson teaches the elements of claims 2 and 12 as described above, but does not teach that the second diffuser section is perforated.  Im teaches the problem of exhaust gas .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671